                        UNITED STATES DISTRICT COURT
                          DISTRICT OF RHODE ISLAND


Kormahyah Karmue

     v.                                        Case No. 17-cv-107-LM-AKJ

David Remington et al




                                   ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated January 29, 2019 (doc. no. 97).        “‘[O]nly those

issues fairly raised by the objections to the magistrate's

report are subject to review in the district court and those not

preserved by such objection are precluded on appeal.’”         Sch.

Union No. 37 v. United Nat'l Ins. Co., 617 F.3d 554, 564 (1st

Cir. 2010) (quoting Keating v. Sec’y of Health & Human Servs.,

848 F.2d 271, 275 (1st Cir. 1988)); see also United States v.

Valencia-Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper

notice, failure to file a specific objection to magistrate's

report will waive the right to appeal).


                                        ____________________________
                                        Landya B. McCafferty
                                        Chief Judge


Date: March 4, 2019
cc:   Kormahyah Karmue, pro se
      Bethany N. Wong, Esq.
      Matthew C. Reeber, Esq.
      Patrick J. McBurney, Esq.
      Michael G. Sarli, Esq.
      Per C. Vaage, Esq.
